Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  1-2, 4-8, 10-12, 14-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al, IDS, U.S Patent Application Publication No. 2018/0357780 (“Young”) in view of LaSalle et al, U.S Patent Application Publication No. 20050198389 (“LaSalle”) further in view of Tomizuka et al, DS, U.S Patent Application Publication No.2018/0136815 (“Tomizuka”)
Regarding independent claim 1, Young teaches a method, comprising: 
receiving, by a server (¶0054 “As shown, the game cloud system 210 includes a game server 205 that provides access to a plurality of interactive video games or gaming applications”), a first request to register a first input device of a first user and a second request to register a second input device of a second user (¶0055 “A plurality of users 215 accesses the game cloud system 210 via network 250, wherein users (e.g., users 100L, 100M . . . 100Z) access network 250 via corresponding client devices 106', wherein client device 106' may be configured similarly as client device 106 of FIG. 2A (e.g., including game executing engine 211, etc.), or may be configured as a thin client providing that interfaces with a back end server providing computational functionality (e.g., including game executing engine 211).”); ¶0056 “In particular, a client device 106' of a corresponding user 100L is configured for requesting access to gaming applications over a network 250, such as the internet, and for rendering instances of gaming application (e.g., video game) executed by the game server 205 and delivered to a display device associated with the corresponding user 100L. For example, user 100L may be interacting through client device 106' with an instance of a gaming application executing on game processor of game server 205. More particularly, an instance of the gaming application is executed by the game title execution engine 211. , with a shared interactive environment (¶0050 “Further, multi-player processing engine 219 communicates with multi-player logic 218 in order to enable interaction between users within corresponding gaming environments of each user.”;¶0052 “In that manner, the multi-player processing engine 219 using the state sharing data 217 and multi-player logic 218 is able to overlay/insert objects and characters into each of the gaming environments of the users participating in the multi-player gaming session. For example, a character of a first user is overlaid/inserted into the gaming environment of a second user. This allows for interaction between users in the multi-player gaming session via each of their respective gaming environments (e.g., as displayed on a screen)); and the second input device is for a second modality involving user input for a personal computer (PC) based virtual environment or a virtual reality (VR) environment (¶0032 “In one embodiment, the HMD 102 can be connected to a computer or gaming console 106. The connection to computer 106 can be wired or wireless. The computer 106 can be any general or special purpose computer known in the art, including but not limited to, a gaming console, personal computer, laptop, tablet computer, mobile device, cellular phone, tablet, thin client, set-top box, media streaming device, etc. In one embodiment, the computer 106 can be -0058 “Client device 106' is configured for receiving rendered images, and for displaying the rendered images on display 11 and/or HMD 102 (e.g., displaying VR content).”); registering, by the server, the first input device and the second input device with the shared interactive environment (¶0059 “ In another embodiment, multi-player processing engine 219, previously described, provides for controlling a multi-player gaming session for a gaming application. In particular, when the multi-player processing engine 219 is managing the multi-player gaming session, the multi-player session controller 216 is configured to establish and maintain communication sessions with each of the users and/or players in the multi-player session. In that manner, users in the session can communicate with each other as controlled by the multi-player session controller 216.”; ¶0109 “Users access the remote services with client devices, which include at least a CPU, a display and I/O. The client device can be a PC, a mobile phone, a netbook, a PDA, etc. In one embodiment, the network executing on the game server recognizes the type of device used by the client and adjusts the communication method employed. In other cases, client devices use a standard communications method, such as html, to access the application on the game server over the internet.”); and 
receiving, by the server, from the first modality, first inputs for the first user to use the shared interactive environment, and from the second modality, second inputs for the second user to use the shared interactive environment (¶0109 “Users access the remote services with client devices, which include at least a CPU, a display and I/O. The client device can be a PC, a mobile phone, a netbook, a PDA, etc. In one embodiment, the network executing on the game server recognizes the type of device used by the client and adjusts the communication method employed. In other cases, client devices use a standard communications method, such as html, to access the application on the game server over the internet.”; ¶0111 “ It should be appreciated that a given video game may be developed for a specific platform and a specific associated controller device. However, when such a game is made available via a game cloud system as presented herein, the user may be accessing the video game with a different controller device. For example, a game might have been developed for a game console and its associated controller, whereas the user might be accessing a cloud-based version of the game from a personal computer utilizing a keyboard and mouse. In such a scenario, the input parameter configuration can define a mapping from inputs which can be generated by the user's available controller device (in this case, a keyboard and mouse) to inputs which are acceptable for the execution of the video game.” Where game server recognizes the types of device used by the client and adjust the communication method and user may access the video game with a different controller device) Young is understood to be silent on the remaining limitations of claim 1.
eceiving, by the server, from a first adapter for the first modality, first inputs for the first user  and from a second adapter for the second modality, second inputs for the second user (¶0020 as shown in Fig. 1 “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, and allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocols. It is appreciated that using client adapters for each supported client type may allow new clients to be easily added without requiring modification to the server engine 102 or to the client device itself. The client devices can be used to send and receive messages by users”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of a plurality of users accesses the game cloud system via network wherein users access network via corresponding client devices of Young with including client adapters as seen in LaSalle because this modification would allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocol (¶0020 of LaSalle). Both Young and LaSelle are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Tomizuka teaches wherein the first input device is for a first modality involving user input for an augmented reality (AR) environment (¶0016 “The present disclosure relates to a collaboration platform for multiple modes and types of user devices used in virtual mapping products. Presently, 
Therefore, in combination of Young and LaSalle,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of a plurality of users accesses the game cloud system via network wherein users access network via corresponding client devices of Young with cross-collaboration platform include one or more of a number of different types of user 
Thus, the combination of Young, LaSalle and Tomizuka teaches  a method, comprising: receiving, by a server, a first request to register a first input device of a first user, and a second request to register a second input device of a second user, with a shared interactive environment, wherein the first input device is for a first modality involving user input for an augmented reality (AR) environment, and the second input device is for a second modality involving user input for a personal computer (PC) based virtual environment or a virtual reality (VR) environment; registering, by the server, the first input device and the second input device with the shared interactive environment; and receiving, by the server, from a first adapter for the first modality, first inputs for the first user to use the shared interactive environment, and from a second adapter for the second modality, second inputs for the second user to use the shared interactive environment.
Regarding claim 2, Young, LaSalle and Tomizuka teach the method of claim 1, wherein the second input device comprises at least one of a mobile device, a tablet device, a gaming system, a laptop computer, or a desktop computer, for the PC based virtual environment (¶0032  of Young“In one embodiment, the HMD 102 can be connected to a computer or gaming console 106. The connection to computer ome examples of client device 106 include a personal computer (PC), a game console, a home theater device, a general purpose computer, mobile computing device, a tablet, a phone, or any other types of computing devices that can interact with the game server 205 to execute an instance of a video game.”)
Regarding claim 4, Young, LaSalle and Tomizuka teach the method of claim 1, wherein the first inputs are first standardized inputs generated by the first adapter using inputs received by the first input device from the first user, and the second inputs are second standardized inputs generated by the second adapter using inputs received by the second input device from the second user (¶0025 of LaSalle “In this exemplary embodiment, the PDA adapter 103 may have already sent a response to the message sent by PDA client 106. The message can now be sent by the PDA adapter 103 to the server engine 102. The PDA adapter 103 can be characterized as a communications layer between the server engine 102 that processes message requests, and the PDA client 106 that sends and requests messages. Each of the client devices can communicate using a different standard or protocol. It may be appreciated that it is cumbersome for the server engine 102 to communicate to client devices that utilize multiple standards or protocols. Therefore, each type of client can have an associated adapter (e.g., adapters 103, 104, 105) that allows for communications between the server engine 102 and each type of client. It may be appreciated that the use of client adapters modularizes the design of the server, and provides the ability to add new types of clients by creating a new adapter type”; ¶0047-0048 of Tomizuka “ FIG. 3 is a block diagram of an example collaborative virtualization platform implementation stack 300 in accordance with the technologies described herein. The e implementation stack 300 provides a messaging system 306 that enables chat, voice, and other non-A/V communications message feeds regardless of the type of user equipment used. More particularly, the messaging system 306 handles the conversation of messaging across different modes of user experiences so that an AR application may message a VR application, which may message a 2-D/Mobile application, etc. The messaging system 306 allows users to communicate with each other via voice, text, mail, etc., even if the users are located remotely from one another or are using different types or brands of user equipment (e.g., goggles vs. cell phone).” ¶0078-0079 of Tomizuka “The messaging system overlay 702 is shown as having two messages, a first message 708 from a first user ("Mary"), and a second message 710 from a second user ("Bob"). The first message 708 and the second message 710 are shown situated in particular places. The messages 708, 710 are placed by the users at a location that helps other users comprehend the message. For example, the first message 708 is from Mary, and states: "The event will be set up in this lot." To indicate the lot to which she is referring, Mary has placed the first message 708 so that it identifies the particular lot in question. [0079] In response to the first message 708, Bob composes the second message 710, which reads: "Great! Can we put the main 
Regarding claim 5, Young, LaSalle and Tomizuka teach the method of claim 4, further comprising: receiving, by the server from the first adapter, the first standardized inputs (¶0020 of LaSalle  “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, and allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocols. It is appreciated that using client adapters for each supported client type may allow new clients to be easily added without requiring modification to the server engine 102 or to the client device itself. The client devices can be used to send and receive messages by users”; ¶0025 “In this exemplary embodiment, the PDA adapter 103 may have already sent a response to the message sent by PDA client 106. The message can now be sent by the PDA adapter 103 to the server engine 102. The PDA adapter 103 can be characterized as a communications layer between the server engine 102 that processes message requests, and the PDA client 106 that sends and requests messages. Each of the client devices can communicate using a different standard or protocol. It may be appreciated that it is cumbersome for the server engine 102 to communicate to client devices that utilize multiple standards or protocols.”; ¶0078 of Tomizuka “The messaging system overlay 702 is shown as having two messages, a first message 708 from a first user ("Mary"), and a second message 710 from a second user ("Bob"). The first message 708 and the second message 710 are shown situated in particular places. The messages 708, 710 are placed by the users at a location that helps other users comprehend the message. For example, the first message 708 is from Mary, and states: "The event will be set up in this lot." To indicate the lot to which she is referring, Mary has placed the first message 708 so that it identifies the particular lot in question.”); 28 481391017123.2Atty. Doc. No.: 121439-0140 (FB-040US)
updating, by the server, the shared interactive environment according to the first standardized inputs; and transmitting, by the server, data corresponding to the updated shared interactive environment for rendering to the first user and the second user (¶0080 of Tomizuka “As the conversation between Mary and Bob continues, additional messages appear in the same boxes as the first message 708 and the second message 710. At any time during the conversation, a user may move the message box that carries the user's messages. In the present example, a third message 712 created by Mary, reads: "I'd prefer the main entrance to be here because it is closer to our office building." As it can be seen, Mary has moved the location of her message box to a new location.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, Young, LaSalle and Tomizuka teach the method of claim 1, further comprising: receiving, by the server, a third request to register a third input device of a third user with the shared interactive environment, wherein the third input device is for a third modality involving user input for a VR environment, and the second modality involves user input for a PC based virtual environment; and registering, by the server, the third input device with the shared interactive environment ((¶0048; ¶0055 of Young“A plurality of users 215 accesses the game cloud system 210 via network 250, wherein users (e.g., users 100L, 100M . . . 100Z) access network 250 via corresponding client devices 106', wherein client device 106' may be configured similarly as client device 106 of FIG. 2A (e.g., including game executing engine 211, etc.), or may be configured as a thin client providing that interfaces with a back end server providing computational functionality (e.g., including game executing engine 211;”¶0016 of Tomizuka “ The present disclosure relates to a collaboration platform for multiple modes and types of user devices used in virtual mapping products. Presently, there is no general collaboration platform. Part of the reason is that there are different modes of virtual experiences. While the term MR is intended to be more inclusive, it still excludes pure VR experiences. To cover all modes, the term (X)R (i.e., VR, MR, AR, etc.) may be used. Thus, there is no general collaboration platform across heterogeneous platforms, i.e., for (X)R, let alone one that lends itself to common standards for object placement in a virtual experience or user interface conventions for sharing control and sharing presentation”; ¶0024 “ The example cross-collaboration platform 100 includes one or more of a number of different types of user equipment 102. Examples of user equipment 102 shown in the example cross-collaboration platform 100 include a HoloLens.RTM. device 104, an Oculus Rift.RTM. device 106, a Project Tango.RTM. device 108, a Daydream.RTM. device 110, a Cardboard.RTM. device 112, or any other type of user device made to operate within 
Regarding claim 7, Young, LaSalle and Tomizuka teach the method of claim 1, wherein the second modality involves user input for a VR environment (¶0048 of Tomizuka “The implementation stack 300 provides a messaging system 306 that enables chat, voice, and other non-A/V communications message feeds regardless of the type of user equipment used. More particularly, the messaging system 306 handles the conversation of messaging across different modes of user experiences so that an AR application may message a VR application, which may message a 2-D/Mobile application, etc. The messaging system 306 allows users to communicate with each other via voice, text, mail, etc., even if the users are located remotely from one another or are using different types or brands of user equipment (e.g., goggles vs. cell phone)., the method further comprising: 
receiving, by the server, spatial registration data of the first user from the first adapter (¶0020 of LaSalle  “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, ; ¶0078 of Tomizuka “The messaging system overlay 702 is shown as having two messages, a first message 708 from a first user ("Mary"), and a second message 710 from a second user ("Bob"). The first message 708 and the second message 710 are shown situated in particular places. The messages 708, 710 are placed by the users at a location that helps other users comprehend the message. For example, the first message 708 is from Mary, and states: "The event will be set up in this lot." To indicate the lot to which she is referring, Mary has placed the first message 708 so that it identifies the particular lot in question.”), and spatial registration data of the second user from the second adapter (¶0020 of LaSalle  “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, and allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocols. It is appreciated that using client adapters for each supported client type may allow new clients to be easily added without requiring modification to the server engine 102 or to the client device itself. The client devices can be used to send and receive messages by users” ¶0079 of Tomizuka “In response to the first message 708, Bob composes the second message 710, which reads: "Great! 
updating, by the server, a representation of the shared interactive environment using the spatial registration data of the first user and the spatial registration data of the second user; and transmitting, by the server, the updated representation of the shared interactive environment to render to the first user and the second user (¶0080 of Tomizuka “As the conversation between Mary and Bob continues, additional messages appear in the same boxes as the first message 708 and the second message 710. At any time during the conversation, a user may move the message box that carries the user's messages. In the present example, a third message 712 created by Mary, reads: "I'd prefer the main entrance to be here because it is closer to our office building." As it can be seen, Mary has moved the location of her message box to a new location.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 8, Young, LaSalle and Tomizuka teach the method of claim 7, further comprising: receiving, by the server from the first adapter for the first modality, third inputs for the first user; and updating, by the server, the updated representation of the shared interactive environment using the third inputs (¶0020 of LaSalle  “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary ¶0080 of Tomizuka “As the conversation between Mary and Bob continues, additional messages appear in the same boxes as the first message 708 and the second message 710. At any time during the conversation, a user may move the message box that carries the user's messages. In the present example, a third message 712 created by Mary, reads: "I'd prefer the main entrance to be here because it is closer to our office building." As it can be seen, Mary has moved the location of her message box to a new location.”)  In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 10, Young, LaSalle and Tomizuka teach the method of claim 1, wherein the first adapter is intermediary to the server and the first input device, and the second adapter is intermediary to the server and the second input device (¶0109 of Young “Users access the remote services with client devices, which include at least a CPU, a display and I/O. The client device can be a PC, a mobile phone, a netbook, a PDA, etc. In one embodiment, the network executing on the game server recognizes the type of device used by the client and adjusts the communication method employed. In other cases, client devices use a standard communications method, such as html, to access the application on the game server over the internet.”; ¶0111 of ¶0020 of LaSalle  “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, and allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocols. It is appreciated that using client adapters for each supported client type may allow new clients to be easily added without requiring modification to the server engine 102 or to the client device itself. The client devices can be used to send and receive messages by users”) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 11, Young teaches a system comprising: 
a server in communication with first and second adapters (¶0109 of Young “Users access the remote services with client devices, which include at least a CPU, a display and I/O. The client device can be a PC, a mobile phone, a netbook, a PDA, etc. , configured to: 
receive a first request to register a first input device of a first user, and a second request to register a second input device of a second user(¶0055 “A plurality of users 215 accesses the game cloud system 210 via network 250, wherein users (e.g., users 100L, 100M . . . 100Z) access network 250 via corresponding client devices 106', wherein client device 106' may be configured similarly as client device 106 of FIG. 2A (e.g., including game executing engine 211, etc.), or may be configured as a thin client providing that interfaces with a back end server providing computational functionality (e.g., including game executing engine 211;” ¶0056 “In particular, a client device 106' of a corresponding user 100L is configured for requesting access to gaming applications over a network 250, such as the internet, and for rendering instances of gaming application (e.g., video game) executed by the game server 205 and delivered to a display device associated with the corresponding user 100L. For example, user 100L may be interacting through client device 106' with an instance of a gaming application executing on game processor of game server 205. More particularly, an instance of the gaming application is executed by the game title execution engine 211. Game logic (e.g., executable code) implementing the gaming application is stored and accessible through a data store (not shown), and is used to execute the gaming application. Game title processing engine 211 is able to support a plurality of gaming applications using a plurality of game logics 277, as shown.”), with a shared interactive environment (¶0050 “Further, multi-player processing engine 219 communicates with multi-player logic 218 in order to enable interaction between users within corresponding gaming environments of each user.”;¶0052 “In that manner, the multi-player processing engine 219 using the state sharing data 217 and multi-player logic 218 is able to overlay/insert objects and characters into each of the gaming environments of the users participating in the multi-player gaming session. For example, a character of a first user is overlaid/inserted into the gaming environment of a second user. This allows for interaction between users in the multi-player gaming session via each of their respective gaming environments (e.g., as displayed on a screen)), and the second input device for a second modality involving user input for a personal computer (PC) based virtual environment or a virtual reality (VR) environment (¶0032 “In one embodiment, the HMD 102 can be connected to a computer or gaming console 106. The connection to computer 106 can be wired or wireless. The computer 106 can be any general or special purpose computer known in the art, including but not limited to, a gaming console, personal computer, laptop, tablet computer, mobile device, cellular phone, tablet, thin client, set-top box, media streaming device, etc. In one embodiment, the computer 106 can be configured to execute a video game, and output the video and audio from the video game for rendering by the HMD 102. The computer 106 is not restricted to executing a video game but may also be configured to execute an interactive application, which outputs VR content 191 for rendering by the HMD 102. In one embodiment, computer 106 performs the selection and use of shadow maps of lower resolution when rendering shadows of objects in an image that is displayed outside of the foveal region.¶0057-0058 “Client device 106' is configured for receiving ; register the first input device and the second input device with the shared interactive environment (¶0059 “ In another embodiment, multi-player processing engine 219, previously described, provides for controlling a multi-player gaming session for a gaming application. In particular, when the multi-player processing engine 219 is managing the multi-player gaming session, the multi-player session controller 216 is configured to establish and maintain communication sessions with each of the users and/or players in the multi-player session. In that manner, users in the session can communicate with each other as controlled by the multi-player session controller 216.”; ¶0109 “Users access the remote services with client devices, which include at least a CPU, a display and I/O. The client device can be a PC, a mobile phone, a netbook, a PDA, etc. In one embodiment, the network executing on the game server recognizes the type of device used by the client and adjusts the communication method employed. In other cases, client devices use a standard communications method, such as html, to access the application on the game server over the internet.”); and receive, from for the first modality, first inputs for the first user to use the shared environment, and from  for the second modality, second inputs for the second user to use the shared environment ((¶0109 “Users access the remote services with client devices, which include at least a CPU, a display and I/O. The client device can be a PC, a mobile phone, a netbook, a PDA, etc. In one embodiment, the network executing on the game server recognizes the type of device used by the client and adjusts the communication method employed. In other cases, client devices use a standard communications method, such as html, to access the owever, when such a game is made available via a game cloud system as presented herein, the user may be accessing the video game with a different controller device. For example, a game might have been developed for a game console and its associated controller, whereas the user might be accessing a cloud-based version of the game from a personal computer utilizing a keyboard and mouse. In such a scenario, the input parameter configuration can define a mapping from inputs which can be generated by the user's available controller device (in this case, a keyboard and mouse) to inputs which are acceptable for the execution of the video game.” Where game server recognizes the types of device used by the client and adjust the communication method and user may access the video game with a different controller device) Young is understood to be silent on the remaining limitations of claim 11.
However, LaSalle teaches a server in communication with first and second adapters, configured to: receiving, by the server, from a first adapter for the first modality, first inputs for the first user and from a second adapter for the second modality, second inputs for the second user (¶0020 as shown in Fig. 1 “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, and allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocols. It is appreciated that using client adapters for each supported client type may allow new clients to be easily added 
In the same field of endeavor, Tomizuka teaches the first input device for a first modality involving user input for an augmented reality (AR) environment (¶0016 “The present disclosure relates to a collaboration platform for multiple modes and types of user devices used in virtual mapping products. Presently, there is no general collaboration platform. Part of the reason is that there are different modes of virtual experiences. While the term MR is intended to be more inclusive, it still excludes pure VR experiences. To cover all modes, the term (X)R (i.e., VR, MR, AR, etc.) may be used. Thus, there is no general collaboration platform across heterogeneous platforms, i.e., for (X)R, let alone one that lends itself to common standards for object placement in a virtual experience or user interface conventions for sharing control and sharing presentation.”; ¶0024 “ The example cross-collaboration platform 100 includes one or more of a number of different types of user equipment 102. Examples of user equipment 102 shown in the example cross-collaboration platform 100 include a HoloLens.RTM. device 104, an Oculus Rift.RTM. device 106, a Project Tango.RTM. device 108, a Daydream.RTM. device 110, a Cardboard.RTM. device 112, or any other type of user device made to operate within a virtual context. In addition to devices specifically produced for virtualization applications, the user equipment 102 may also include a handheld 2-D device 114, such as a mobile phone, and/or a generic computing device 116, such as a personal computer, a tablet computer, or the like. Although specific examples of branded products are shown, it is noted that they are for a system comprising: a server in communication with first and second adapters, configured to: receive a first request to register a first input device of a first user, and a second request to register a second input device of a second user, with a shared interactive environment, the first input device for a first modality involving user input for an augmented reality (AR) environment, and the second input device for a second modality involving user input for a personal computer (PC) based virtual environment or a virtual reality (VR) environment; register the first input device and the second input device with the shared interactive environment; and receive, from the first adapter for the first modality, first inputs for the first user to use the shared environment, and from the second adapter for the second modality, second inputs for the second user to use the shared environment.
Regarding claim 12, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 12 is similar scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 14, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 14 is similar scope to claim 4 and therefore rejected under the same rationale.
he system of claim 14, Remaining of claim 15 is similar scope to claim 5 and therefore rejected under the same rationale.
Regarding claim 16, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 16 is similar scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 17, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 17 is similar scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 18, Young, LaSalle and Tomizuka teach the system of claim 17, Remaining of claim 18 is similar scope to claim 8 and therefore rejected under the same rationale.
Regarding claim 20, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 20 is similar scope to claim 10 and therefore rejected under the same rationale.
2.  Claims 3 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al, IDS, U.S Patent Application Publication No. 2018/0357780 (“Young”) in view of LaSalle et al, U.S Patent Application Publication No. 20050198389 (“LaSalle”) further in view of Tomizuka et al, DS, U.S Patent Application Publication No.2018/0136815 (“Tomizuka”) further in view of Priest, U.S Patent Application Publication No. 20140298229 (“Priest”)
Regarding claim 3, Young, LaSalle and Tomizuka teach the method of claim 1, wherein the first input device is configured to map the shared interactive environment to a physical environment of the first user, by scanning a marker in the physical environment (¶0033 “The user 100 may operate a controller 104 to provide input for the video game. Additionally, a camera 108 can be configured to capture one or more images of the interactive environment in which the user 100 is located. These captured images can be analyzed to determine the location and movements of the user 100, the HMD 102, and the controller 104. In one embodiment, the controller 104 includes a light or other marker elements which can be tracked to determine its location and orientation. The camera 108 can include one or more microphones to capture sound from the interactive environment. Sound captured by a microphone array may be processed to identify the location of a sound source. Sound from an identified location can be selectively utilized or processed to the exclusion of other sounds not from the identified location. Furthermore, the camera 108 can be defined to include multiple image capture devices (e.g. stereoscopic pair of cameras), an IR camera, a depth camera, and combinations thereof.”; ¶0121] “In some embodiments, the HMD user may be provided with a view to a reference marker, that is overlaid in, for example, the floor. For instance, the marker may provide the user a reference of where the center of the room is, which in which the user is playing the game. This may provide, for example, visual information to the user of where the user should move to avoid hitting a wall or other object in the room. Tactile warnings can also be provided to the user, and/or audio warnings, to provide more safety for when the user wears and plays games or navigates content with an HMD.”) Young, LaSalle and Tomizuka are understood to be silent on the remaining limitation of claim 3.
 map the shared interactive environment to a physical environment of the first user, by a marker in the physical environment and aligning a marker of the shared interactive environment with the marker in the physical environment (¶0053 “The system can therefore map virtual garden view with real garden pictures. The association of the physical markers to the virtual markers in the system aligns the design to reality. The system maps the pictures to the digital canvas containing the patterns. This assists the user in visualizing how the patterns may appear in the physical space. The system performs analysis on the pictures containing the markers to perform photo enhancement and alignment to the canvas. The system provides a display of the virtual space (canvas) on the physical space (digital images). The implementation maps the physical markers to the virtual markers by combining user selection with pattern recognition.”)
 Therefore, in combination of Young, LaSalle and Tomizuka, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of using markers determine its location and orientation and provided with a view to a reference marker of Young with aligning virtual markers with physical markers as seen in Priest  because this modification would provide a display of the virtual space on the physical space (¶0053 of Priest)
Thus, the combination of Young, LaSalle, Tomizuka and Priest teaches wherein the first input device is configured to map the shared interactive environment to a physical environment of the first user, by scanning a marker in the physical environment, and aligning a marker of the shared interactive environment with the marker in the physical environment.
Regarding claim 13, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 13 is similar scope to claim 3 and therefore rejected under the same rationale.
3.  Claims 9 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al, IDS, U.S Patent Application Publication No. 2018/0357780 (“Young”) in view of LaSalle et al, U.S Patent Application Publication No. 20050198389 (“LaSalle”) further in view of Tomizuka et al, DS, U.S Patent Application Publication No.2018/0136815 (“Tomizuka”) further in view of AGARAWALA et al, U.S Patent Application Publication No. 20190313059 (“AGARAWALA”)
Regarding claim 9, Young, LaSalle and Tomizuka teach the method of claim 1, Young, LaSalle and Tomizuka are understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, AGARAWALA teaches wherein the first user and the second user are physically co-located (¶0133 “FIG. 42 illustrates an example embodiment of the AR/VR system described herein. In the example shown, users A, B, and C may be co-located within the same conference room, and may be wearing AR-enabled glasses. User D may be located in their office and may be attending the meeting over their AR-enabled computer from their desk.”), and a representation of the first user and a representation of the second user are correspondingly rendered and co-located within the shared interactive environment (¶0134 “In an embodiment, using GPS and/or WIFI, the AR system may 
Therefore, in combination of Young and LaSalle,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of a plurality of users accesses the game cloud system via network wherein users access network via corresponding client devices of Young with multiple users who may be co-located geographic location and avatars that represent the physical location of users as seen in AGARAWALA  because this modification would share and interact with the same display elements within the virtual or augmented reality (¶0054 of AGARAWALA).
Regarding claim 19, Young, LaSalle and Tomizuka teach the system of claim 11, Remaining of claim 19 is similar scope to claim 9 and therefore rejected under the same rationale.
Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619